Exhibit 99.2 EH Holding Corporation Interim Condensed Consolidated Financial Statements For the Quarter Ended June 30, 2011 Notice to Readers The interim condensed consolidated financial statements for the quarter ended June 30, 2011 have been prepared by and are the responsibility of the management of EH Holding Corporation (the “Company”). These interim condensed consolidated financial statements have not been reviewed or audited by the Company’s independent registered public accounting firm, have not been subject to any audit procedures and without supporting notes, are inherently incomplete. These interim condensed consolidated financial statements of the Company represent a combination of (i) the historical financial position and results of operations of certain entities within EchoStar Corporation (“EchoStar”) that generally represent EchoStar’s satellite service business prior to the Company’s formation in March 2011 (at which time the assets and liabilities presented in these financial statements prior to such formation were contributed by EchoStar to the Company as part of such formation) and (ii) the consolidated financial position and results of operations subsequent to the Company’s formation, which include Hughes Communications, Inc. (“Hughes”) after June 8, 2011 as a result of the Company’s acquisition of Hughes. TABLE OF CONTENTS Financial Statements Condensed Consolidated Balance Sheets – June 30, 2011 and December 31, 2010 (Unaudited) 1 Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) for the Three and Six Months Ended June 30, 2011 and June 30, 2010 (Unaudited) 2 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2011 and 2010 (Unaudited) 3 EH HOLDING CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in thousands, except share amounts) (Unaudited) As of June 30, December 31, Assets Current Assets: Cash and cash equivalents $ $ Marketable investment securities - Trade accounts receivable, net of allowance for doubtful accounts of $5,387 and $4,725, respectively Trade accounts receivable - DISH Network, net of allowance for doubtful accounts of zero Advances to affiliate, net - Inventory - Deferred tax assets Other current assets Total current assets Noncurrent Assets: Restricted cash and marketable investment securities Property and equipment, net of accumulated depreciation of $1,153,704 and $1,096,705, respectively FCC authorizations Intangible assets, net of amortization of $5,945 and $7, respectively 11 Goodwill - Marketable and other investment securities Other noncurrent assets, net Total noncurrent assets Total assets $ $ Liabilities and Stockholder's Equity (Deficit) Current Liabilities: Trade accounts payable $ $ Trade accounts payable - DISH Network Deferred revenue and other Accrued interest Accrued expenses and other Current portion of long-term debt and capital lease obligations Total current liabilities Long-Term Obligations, Net of Current Portion: Long-term debt and capital lease obligations, net of current portion Deferred tax liabilities Other long-term liabilities Total long-term obligations, net of current portion Total liabilities Commitments and Contingencies Stockholder's Equity (Deficit): Common stock, $.01 par value, 1,000,000 shares authorized, 1,000 shares and and zero shares issued and outstanding, respectively - - Owner's net investment - Additional paid-in capital - Accumulated other comprehensive income (loss) ) - Accumulated earnings (deficit) ) - Total EH Holding Corporation stockholder's equity (deficit) Noncontrolling interest - Total stockholder's equity (deficit) Total liabilities and stockholder's equity (deficit) $ $ 1 EH HOLDING CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (In thousands) (Unaudited) For the Three Months For the Six Months Ended June 30, Ended June 30, Revenue: Services and other revenue $ Services and other revenue - DISH Network Equipment revenue Total revenue Costs and Expenses: Cost of sales - services and other (exclusive of depreciation shown separately below) Cost of sales - equipment (exclusive of depreciation shown separately below) Selling, general and administrative expenses Depreciation and amortization Total costs and expenses Operating income (loss) Other Income (Expense): Interest income 2 4 Interest expense, net of amounts capitalized ) Hughes acquisition costs ) - ) - Other, net 23 12 Total other income (expense) Income (loss) before income taxes ) Income tax (provision) benefit, net ) Net income (loss) ) Less:Net income (loss) attributable to noncontrolling interest 87 - 87 - Net income (loss) attributable to EH Holding Corporation common shareholder $ ) $ $ $ Comprehensive Income (Loss): Net income $ ) $ $ $ Foreign currency translation adjustments ) - ) - Unrealized holding gains (losses) on available-for-sale securities ) - ) - Comprehensive income (loss) ) Less: Comprehensive income (loss) attributable to noncontrolling interest 87 - 87 - Comprehensive income (loss) attributable to EH Holding Corporation common shareholder $ ) $ $ $ 2 EH HOLDING CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) For the Six Months Ended June 30, Cash Flows From Operating Activities: Net income (loss) $ $ Adjustments to reconcile net income (loss) to net cash flows from operating activities: Depreciation and amortization Equity in losses (earnings) of affiliates ) - Non-cash, stock-based compensation Deferred tax expense (benefit) Other, net ) ) Change in noncurrent assets ) Changes in current assets and current liabilities, net ) Net cash flows from operating activities Cash Flows From Investing Activities: Purchases of marketable investment securities ) - Sales and maturities of marketable investment securities - Purchases of property and equipment ) ) Acquisition of Hughes, net of cash acquired of $84,768 ) - Change in restricted cash and cash equivalents 52 Other, net ) - Net cash flows from investing activities ) ) Cash Flows From Financing Activities: Proceeds from issuance of long-term debt - Repayment of long-term debt and capital lease obligations ) ) Deferred debt issuance costs ) - Contributions from (distributions to) parent Other 42 - Net cash flows from financing activities ) Effect of exchange rates on cash and cash equivalents - Net increase (decrease) in cash and cash equivalents - Cash and cash equivalents, beginning of period - Cash and cash equivalents, end of period $ $
